Citation Nr: 1749047	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  12-00 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for an anxiety disorder for the period prior to May 14, 2013.

2.  Entitlement to an initial rating in excess of 50 percent for an anxiety disorder for the period beginning May 14, 2013.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in September 2016, when they were remanded for additional development.


FINDINGS OF FACT

1.  In a September 2016 statement, the Veteran withdrew from appellate review his claim of entitlement to a rating in excess of 30 percent for an anxiety disorder for the period prior to May 14, 2013.

2.  In a September 2016 statement, the Veteran withdrew from appellate review his claim of entitlement to rating in excess of 50 percent for an anxiety disorder for the period beginning May 14, 2013.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to a rating in excess of 30 percent for an anxiety disorder for the period prior to May 14, 2013 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to rating in excess of 50 percent for an anxiety disorder for the period beginning May 14, 2013 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017). 

In September 2016 statement, the Veteran stated that he desired to withdraw his appeals for entitlement to a rating in excess of 30 percent for an anxiety disorder for the period prior to May 14, 2013 and entitlement to rating in excess of 50 percent for an anxiety disorder for the period beginning May 14, 2013.  Thus, the Veteran has withdrawn the appeals on these issues and, hence, there remain no allegations of    error of fact or law for appellate consideration.  Accordingly, the Board does not    have jurisdiction to review the appeals on these issue and they are dismissed.


ORDER

The appeal as to the issue of entitlement to a rating in excess of 30 percent for an anxiety disorder for the period prior to May 14, 2013 is dismissed.

The appeal as to the issue of entitlement to rating in excess of 50 percent for an anxiety disorder for the period beginning May 14, 2013 is dismissed.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


